Per Curiam.

We adopt the findings, conclusions and recommendation of the board. Respondent is hereby suspended from the practice of law for six months with the suspension stayed on condition that respondent attend a minimum of six hours of Continuing Legal Education classes dealing with law office management in addition to his normal CLE obligation, and that he be on probation with the local bar association for a year or until the condition is met, whichever is longer. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Stratton, J., not participating.